Opinion by
Judge Lindsay:
Without indicating any opinion as to the weight of the testimony it seems !to us that the jury might possibly have concluded that the appellant was entitled to recover.
The evidence when all considered certainly conduced to some extent to prove the trespass as laid in the petition. In either event the peremptory instruction to find for the defendant was erroneous. 7 J. J. Marshall 411; 2 B. Monroe 129.
We perceve no other available error, but for the reasons stated the judgment is reversed and the cause remanded for a new trial.